DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the Applicant’s amendments to claims 4 and 18 resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Liu (US 2018/0337226) hereinafter “Liu” in view of Jung (US 2014/0117320) hereinafter “Jung” and in further view of Park (US 2008/0129944) hereinafter “Park”.
Regarding claim 11, Liu teaches a display device comprising: 2a substrate (Item 100) including a display area (Item 110) and a peripheral area (Area outside of Item 110) at least partially surrounding the 3display area (Item 110);  4a plurality of pixels (Items 116) arranged in the display area (Item 110); and  5a plurality of fan-out regions (See Picture 3 below) located in the peripheral area (Area outside of Item 110), each of the plurality of fan- 6out regions including fan-out lines (Items 201 and 202), 7wherein, in each of the plurality of fan-out regions, the fan-out lines (Items 201 and 202) include first fan-out lines (Item 201) and second fan-out lines (Item 
Liu does not teach a second gate insulating layer, where the first gate insulating layer and the second gate insulating layer extends to the peripheral 12area, the first gate insulating layer being disposed between the active layer and the gate electrode, 13and the second gate insulating layer being disposed between the gate electrode and the source 14electrode and the drain electrode, and 15the first fan-out lines are arranged on the first gate insulating layer, and the second fan- 16out lines are arranged on the second gate insulating layer.
Jung teaches a display device comprising a plurality of pixels, where the plurality of pixels includes a top-gate thin film transistor (Item Ta) including an active layer (Item 102a), a 10gate electrode (Item 104a), a source electrode (Item 106sa), and a drain electrode (Item 106da), 11a first gate insulating layer (Item 113) and a second gate insulating layer (Item 123) extending to a peripheral 12area (Item NDA), the first gate insulating layer (Item 113) being disposed between the active layer (Item 102a) and the gate electrode (Item 104a), 13and the second gate insulating layer (Item 123) being disposed between the gate electrode (Item 104a) and the source 14electrode (Item 106sa) and the drain electrode, (Item 106da) and 15first fan-out lines (Item 201) are arranged on the first gate insulating layer (Item 113), and second fan- 16out lines (Item 202) are arranged on the second gate insulating layer (Item 123).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the top-gate thin film transistor, taught by Jung, as the thin film transistor in Liu such that the display device comprises a second gate insulating layer, where the first gate insulating layer and the second gate insulating layer extends to the peripheral 12area, the first gate insulating layer being disposed between the active layer and the gate electrode, 13and the second gate insulating layer being disposed between the gate electrode and the source 14electrode and the drain electrode, and 15the first fan-out lines are arranged on the first gate insulating layer, and the second fan- 16out lines are arranged on the second gate insulating layer because a top-gate configuration for the TFT is known to control the driving current flowing through an OLED in a pixel (Jung Paragraph 0050).
Liu does not teach where the first fan-out line of the first fan-out region and the last fan-out line of the second fan-out region are both either first fan-out lines or second fan-out lines nor where the first fan-out line of the first fan-out region and the last fan-out line of the second fan-out region are located on a same layer.
Park teaches a display device having a plurality of fan-out regions (Items F01 and F02) comprising a first fan-out region (Item F02) and a second fan-out region (Item F01), where the first fan-out region (Item F02) has an asymmetric structure (Paragraph 0011) and the second fan-out structure (Item F01) has an asymmetric structure (Paragraph 0015), and where the first fan-out structure has a symmetric structure to the second fan-out structure, relative to a central portion, such that the second fan-out portion (Item F01) may be substantially a mirror image of the first fan-out portion (Item F02) (Paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second fan-out structure of Liu be a mirror image of the first fan-out structure in Liu, as taught by Park, such that the first fan-out line of the first fan-out region and the last fan-out line of the second region that are adjacent to each other are both either first fan-out lines or second fan-out lines because it allows for the pad portions in the fan-out units to be concentrated toward a central portion of a display panel (Park Paragraph 0045).
As Liu teaches where the first fan-out lines (Item 201) and second fan-out lines (Item 202) are located on different layers (See Fig. 6b), when the device of Liu is combined with the teaching in Park of the first fan-out line of the first fan-out region and the last fan-out line of the second region that are adjacent to each other are both either first fan-out lines or second fan-out lines for the motivation provided above, the first fan-out line of the first fan-out region and the last fan-out line of the second region will be on a same layer.

    PNG
    media_image1.png
    299
    684
    media_image1.png
    Greyscale

Picture 3 (Labeled version of Liu Fig. 6a)
Regarding claim 13, the combination of Liu, Jung and Park teaches all of the elements of the claimed invention as stated above except where the first fan-out lines and the second fan-out lines included in the two adjacent fan-out regions are arranged to be symmetric to each other with respect to the adjacent outermost fan-out lines.
Park further teaches where the first fan-out lines and the second fan-out lines are arranged to be symmetric to each other with respect to the adjacent outermost fan-out lines (Paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first fan-out lines of Liu and the second fan-out lines of Liu included in the two adjacent fan-out regions arranged to be symmetric to each other with respect to the adjacent outermost fan-out lines, as taught by Park, because it allows for the pad portions in the fan-out units of the display device to be concentrated toward a central portion of the display device (Park Paragraph 0045).
Regarding claim 14, the combination of Liu, Jung and Park teaches all of the elements of the claimed invention as stated above.
Liu does not teach where the gate electrode and the first fan-out lines are arranged on the same layer and comprise the same material.
Jung further teaches where the gate electrode (Item 104a) and the first fan out lines (Items 201) are arranged on the same layer (Item 113) and comprise the same material (Paragraph 0071; See also Figs. 2 and 3 which show the gate line and the gate electrode on the same level).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate electrode and the first fan-out lines arranged on the same layer and comprise the same material because having the first fan-out lines arranged on the same layer as the gate electrode allows for a distance between the first and second fan-out lines such that a parasitic capacitance in a line region is not increased (Jung Paragraph 0073) and having the first fan-out lines comprise the same material as the gate electrode allows for ease of processing as they can be formed at the same time (Jung Paragraph 0071). 
Regarding claim 15, the combination of Liu, Jung and Park teaches all of the elements of the claimed invention as stated above.
Liu does not teach where the device further comprises an interlayer insulating layer disposed on the second fan-out lines, wherein the source electrode and the drain electrode are arranged on the interlayer insulating layer in the display area.
Jung further teaches an interlayer insulating layer (Item 105) disposed on the second fan-out lines (Item 202), where the source electrode (Item 106sa) and the drain electrode (Item 106da) are arranged on the interlayer insulating layer (Item 105) in the display area (Item DA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an interlayer insulating layer disposed on the second fan-out lines, wherein the source electrode and the drain electrode are arranged on the interlayer insulating layer in the display area because it allows for surface planarization to be achieved and parasitic capacitance between the source/drain electrodes and lower conductive (i.e. gate and fan-out lines) layers may be prevented (Jung Paragraph 0058). 
Regarding claim 16, Fig. 2 of Liu further teaches a plurality of scan lines (Items 112) extending in a first direction (Left and right across the page) and a plurality of data lines (Items 111) extending in a second direction (Up and down across the page) intersecting the first direction in the display area (Item 110), where a plurality of fan-out lines (Items 201 and 202) are electrically connected to (Paragraph 0058) the plurality of data lines (Items 111). 
Regarding claim 19, Liu further teaches where each of the plurality of pixels (Items 116) includes an organic light-emitting diode (Fig. 9; Paragraph 0045) electrically connected to the thin film transistor (Paragraph 0093).
Regarding claim 20, Fig. 6a of Liu further teaches where the plurality of fan-out regions comprise fan-out units (See Picture 3 above [First fan-out region and Second fan-out region, respectively]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being obvious over Liu (US 2018/0337226) hereinafter “Liu” in view of Jung (US 2014/0117320) hereinafter “Jung” and Park (US 2008/0129944) hereinafter “Park” and in further view of Kim et al. (US 2017/0047347) hereinafter “Kim”.
The applied references have a common assignee (Samsung Display) with the instant application. Based upon the publication date and earlier effectively filed date of the reference, they constitutes prior art under 35 U.S.C. 102(a)(1) and 102(a)(2). 
Regarding claim 17, the combination of Liu, Jung and Park teaches all of the elements of the claimed invention as stated above except where 2at least some of the plurality of fan-out regions include a contact unit that is adjacent to 3the display area, a pad unit located opposite to the contact unit, and an extension unit disposed 4between the contact unit and the pad unit, 5the extension unit includes the first fan-out region comprising a first inverted triangular shape fan-out region, the second fan-out region comprising a second triangular shape fan-out region, and a third triangular shape fan-out region, with the 6first inverted triangular shape fan-out region being disposed between the second triangular shape fan-out region and the third triangular shape fan-out region, and  7the plurality of fan-out regions include a bent pattern in the first region.
Fig. 3 of Kim teaches where a 2aafan-out region (Paragraph 0017) includes a contact unit (Item SA5) that is adjacent to 3the display area (Item DA), a pad unit (Item SA1) located opposite to the contact unit (Item SA5), and an extension unit (Combination of Items SA2, SA3 and SA4) disposed 4between the contact unit (Item SA5) and the pad unit (Item SA1), 5the extension unit (Combination of Items SA2, SA3 and SA4) includes a first fan-out region (Item SA2) comprising a first inverted triangular shape fan-out region, a second fan-out region (Item SA3) comprising a second triangular shape fan-out region, and a third triangular shape fan-out region (Item SA4) comprising a third triangular shape fan-out region, with the first inverted triangular shape fan-out region (Item SA2) being disposed between the second triangular shape fan-out region (Item SA3) and the third triangular shape fan-out region (Item SA4), and 7the fan-out region includes a bent pattern (Paragraph 0050 where the lines have a zigzag pattern) in the first region (Item SA2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 2at least some of the plurality of fan-out regions include a contact unit that is adjacent to 3the display area, a pad unit located opposite to the contact unit, and an extension unit disposed 4between the contact unit and the pad unit, 5the extension unit includes the first fan-out region comprising a first inverted triangular shape fan-out region, the second fan-out region comprising a second triangular shape fan-out region, and a third triangular shape fan-out region, with the 6first inverted triangular shape fan-out region being disposed between the second triangular shape fan-out region and the third triangular shape fan-out region, and  7the plurality of fan-out regions include a bent pattern in the first region because the bent pattern in the first region of the fan-out region minimizes a length deviation of the data fan-out lines thus compensating for the RC deviation between data fan-out lines (Kim Paragraph 0050) 
Regarding claim 18, the combination of Liu, Jung and Park teaches all of the elements of the claimed invention as stated above except where at least some of the plurality of fan-out regions comprise fan-out units having a contact unit that is adjacent to the display area, a pad unit located opposite to the contact unit, and an extension unit disposed between the contact unit and the pad unit, the extension unit comprises the first fan-out region, the second fan-out region, and a third fan-out region, the first fan-out region being disposed between the second fan-out region and the third fan-out region; at least some of the plurality of fan-out units include a bent pattern in the first region; and the second fan-out region and the third fan-out region have a same shape.
Fig. 3 of Kim further teaches where at least some of the plurality of fan-out regions comprise fan-out units having a contact unit (Item SA5) that is adjacent to the display area, a pad unit (Item SA1) located opposite to the contact unit (Item SA5), and an extension unit (Combination of Items SA2, SA3 and SA4) disposed between the contact unit (Item SA5) and the pad unit (Item SA1), the extension unit (Combination of Items SA2, SA3 and SA4) comprises A first fan-out region (Item SA2), A second fan-out region (Item SA3), and a third fan-out region (Item SA4), the first fan-out region (Item SA1) being disposed between the second fan-out region (Item SA3) and the third fan-out region (Item SA4); at least some of the plurality of fan-out units include a bent pattern in the first region (Item SA1); and the second fan out region (Item SA3) and the third fan out region (Item SA4) have a same shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least some of the plurality of fan-out regions comprise fan-out units having a contact unit that is adjacent to the display area, a pad unit located opposite to the contact unit, and an extension unit disposed between the contact unit and the pad unit, the extension unit comprises the first fan-out region, the second fan-out region, and a third fan-out region, the first fan-out region being disposed between the second fan-out region and the third fan-out region; at least some of the plurality of fan-out units include a bent pattern in the first region; and the second fan out region and the third fan out region have a same shape because the configuration having the different regions, where one of the regions has a bent pattern in the first region of the fan-out region minimizes a length deviation of the data fan-out lines thus compensating for the RC deviation between data fan-out lines (Kim Paragraph 0050) while allowing for the data pads to be closer than the data lines (Kim Paragraph 0050).  
Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 103 as being obvious over Liu (US 2018/0337226) hereinafter “Liu” in view of Park (US 2008/0129944) hereinafter “Park”.
Regarding claim 1, Liu teaches a display device comprising: 2a substrate (Item 100) including a display area (Item 110) and a peripheral area (Area outside of Item 110) at least partially surrounding the 3display area (Item 110);  a plurality of scan lines (Item 112) extending in a first direction (Left and right across the page) in the display area (Item 110); a plurality of data lines (Items 111) extending in a second direction (Up and down across the page) intersecting the first direction in the display area (Item 110); and a plurality of fan-out regions (See Picture 3 above) located in the peripheral area (Area outside of Item 110), each of the plurality of fan-out regions including fan-out lines (Items 201 and 202) electrically connected to the plurality of data lines (Items 111), wherein in at least some of the plurality of fan-out regions, the fan-out lines (Items 201 and 202) include first fan-out lines (Items 201) and second fan-out lines (Items 202) alternately arranged and located on different layers (See Fig. 6b), and a first fan-out line (See Picture 3 above) of a first fan-out region (See Picture 3 above) and a last fan-out line (See Picture 3 above) of a second fan-out region (See Picture 3 above) are adjacent to each other.
Liu does not teach where the first fan-out line of the first fan-out region and the last fan-out line of the second fan-out region are both either first fan-out lines or second fan-out lines nor where the first fan-out line of the first fan-out region and the last fan-out line of the second fan-out region are located on a same layer.
Park teaches a display device having a plurality of fan-out regions (Items F01 and F02) comprising a first fan-out region (Item F02) and a second fan-out region (Item F01), where the first fan-out region (Item F02) has an asymmetric structure (Paragraph 0011) and the second fan-out structure (Item F01) has an asymmetric structure (Paragraph 0015), and where the first fan-out structure has a symmetric structure to the second fan-out structure, relative to a central portion, such that the second fan-out portion (Item F01) may be substantially a mirror image of the first fan-out portion (Item F02) (Paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second fan-out structure of Liu be a mirror image of the first fan-out structure in Liu, as taught by Park, such that the first fan-out line of the first fan-out region and the last fan-out line of the second region that are adjacent to each other are both either first fan-out lines or second fan-out lines because it allows for the pad portions in the fan-out units to be concentrated toward a central portion of a display panel (Park Paragraph 0045).
As Liu teaches where the first fan-out lines (Item 201) and second fan-out lines (Item 202) are located on different layers (See Fig. 6b), when the device of Liu is combined with the teaching in Park of the first fan-out line of the first fan-out region and the last fan-out line of the second region that are adjacent to each other are both either first fan-out lines or second fan-out lines for the motivation provided above, the first fan-out line of the first fan-out region and the last fan-out line of the second region will be on a same layer.
Regarding claim 2, the combination of Liu and Park teaches all of the elements of the claimed invention as stated above except where the first fan-out lines and the second fan-out lines included in the two adjacent ones of the plurality of fan-out regions are arranged to be symmetric to each other with respect to the neighboring outermost fan-out lines.
Park further teaches where the first fan-out lines and the second fan-out lines are arranged to be symmetric to each other with respect to the neighboring outermost fan-out lines (Paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first fan-out lines of Liu and the second fan-out lines of Liu included in the two adjacent ones of the plurality of fan-out regions arranged to be symmetric to each other with respect to the neighboring outermost fan-out lines, as taught by Park, because it allows for the pad portions in the fan-out units of the display device to be concentrated toward a central portion of the display device (Park Paragraph 0045).
Regarding claim 5, Liu further teaches wherein 2a plurality of pixels (Items 116) are arranged in the display area (Item 110), the plurality of pixels (Items 116) being 3electrically connected to the plurality of scan lines (Items 112) and the plurality of data lines (Items 111), and 4each of the plurality of pixels (Items 116) includes a pixel circuit (Paragraph 0032) including a thin film transistor (Paragraph 0032), and sa light-emitting element (Combination of Items 112, 114 and 116) electrically connected to the thin film transistor (Paragraph 0032).
Regarding claim 10, Liu further teaches where the light emitting element (Combination of Items 112, 114 and 116) comprises an organic light emitting diode (Paragraph 0045).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being obvious over Liu (US 2018/0337226) hereinafter “Liu” in view of Park (US 2008/0129944) hereinafter “Park” and in further view of Kim et al. (US 2017/0047347) hereinafter “Kim”.
Regarding claim 3, the combination of Liu and Park teaches all of the elements of the claimed invention as stated above except where 2at least some of the plurality of fan-out regions include a contact unit that is adjacent to 3the display area, a pad unit located opposite to the contact unit, and an extension unit disposed 4between the contact unit and the pad unit, 5the extension unit includes the first fan-out region comprising a first inverted triangular shape fan-out region, the second fan-out region comprising a second triangular shape fan-out region, and a third triangular shape fan-out region, with the 6first inverted triangular shape fan-out region being disposed between the second triangular shape fan-out region and the third triangular shape fan-out region, and  7the plurality of fan-out regions include a bent pattern in the first region.
Fig. 3 of Kim teaches where a 2aafan-out region (Paragraph 0017) includes a contact unit (Item SA5) that is adjacent to 3the display area (Item DA), a pad unit (Item SA1) located opposite to the contact unit (Item SA5), and an extension unit (Combination of Items SA2, SA3 and SA4) disposed 4between the contact unit (Item SA5) and the pad unit (Item SA1), 5the extension unit (Combination of Items SA2, SA3 and SA4) includes a first fan-out region (Item SA2) comprising a first inverted triangular shape fan-out region, a second fan-out region (Item SA3) comprising a second triangular shape fan-out region, and a third triangular shape fan-out region (Item SA4) comprising a third triangular shape fan-out region, with the first inverted triangular shape fan-out region (Item SA2) being disposed between the second triangular shape fan-out region (Item SA3) and the third triangular shape fan-out region (Item SA4), and 7the fan-out region includes a bent pattern (Paragraph 0050 where the lines have a zigzag pattern) in the first region (Item SA2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 2at least some of the plurality of fan-out regions include a contact unit that is adjacent to 3the display area, a pad unit located opposite to the contact unit, and an extension unit disposed 4between the contact unit and the pad unit, 5the extension unit includes the first fan-out region comprising a first inverted triangular shape fan-out region, the second fan-out region comprising a second triangular shape fan-out region, and a third triangular shape fan-out region, with the 6first inverted triangular shape fan-out region being disposed between the second triangular shape fan-out region and the third triangular shape fan-out region, and  7the plurality of fan-out regions include a bent pattern in the first region because the bent pattern in the first region of the fan-out region minimizes a length deviation of the data fan-out lines thus compensating for the RC deviation between data fan-out lines (Kim Paragraph 0050) 
Regarding claim 4, the combination of Liu and Park teaches all of the elements of the claimed invention as stated above except where at least some of the plurality of fan-out regions comprise fan-out units having a contact unit that is adjacent to the display area, a pad unit located opposite to the contact unit, and an extension unit disposed between the contact unit and the pad unit, the extension unit comprises the first fan-out region, the second fan-out region, and a third fan-out region, the first fan-out region being disposed between the second fan-out region and the third fan-out region; at least some of the plurality of fan-out units include a bent pattern in the first region; and the second fan-out region and the third fan-out region have different shapes.
Fig. 3 of Kim further teaches where at least some of the plurality of fan-out regions comprise fan-out units having a contact unit (Item SA5) that is adjacent to the display area, a pad unit (Item SA1) located opposite to the contact unit (Item SA5), and an extension unit (Combination of Items SA2, SA3 and SA4) disposed between the contact unit (Item SA5) and the pad unit (Item SA1), the extension unit (Combination of Items SA2, SA3 and SA4) comprises A first fan-out region (Item SA2), A second fan-out region (Item SA3), and a third fan-out region (Item SA4), the first fan-out region (Item SA1) being disposed between the second fan-out region (Item SA3) and the third fan-out region (Item SA4); at least some of the plurality of fan-out units include a bent pattern in the first region (Item SA1); and the second fan out region (Item SA3) and the third fan out region (Item SA4) have a same shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least some of the plurality of fan-out regions comprise fan-out units having a contact unit that is adjacent to the display area, a pad unit located opposite to the contact unit, and an extension unit disposed between the contact unit and the pad unit, the extension unit comprises the first fan-out region, the second fan-out region, and a third fan-out region, the first fan-out region being disposed between the second fan-out region and the third fan-out region; at least some of the plurality of fan-out units include a bent pattern in the first region; and the second fan out region and the third fan out region have a same shape because the configuration having the different regions, where one of the regions has a bent pattern in the first region of the fan-out region minimizes a length deviation of the data fan-out lines thus compensating for the RC deviation between data fan-out lines (Kim Paragraph 0050) while allowing for the data pads to be closer than the data lines (Kim Paragraph 0050).  
Claims 6-9 are rejected under 35 U.S.C. 103 as being obvious over Liu (US 2018/0337226) hereinafter “Liu” in view of Park (US 2008/0129944) hereinafter “Park” and in further view of Jung (US 2014/0117320) hereinafter “Jung” and Kim et al. (US 2017/0288008) hereinafter “Kim2”.
Regarding claim 6, the combination of Liu and Park teaches all of the elements of the claimed invention as stated above.
Liu further teaches where the thin film transistor (Paragraph 0032) includes an active layer (Item ACT), a gate electrode (Item G), a source electrode (Item S) and a drain electrode (Item D), a first gate insulating layer (Item GI) is arranged between the active layer (Item ACT) and the gate electrode (Item G).
While Liu further teaches where the thin film transistor may be a top-gate transistor (Paragraph 0068), Liu does not explicitly teach a second gate insulating layer, where the second gate insulating layer is arranged between the gate electrode and the source electrode and the drain electrode nor each of the first gate insulating layer and the second gate insulating layer extends to the peripheral area and includes an inorganic material.
Jung teaches a display device comprising a plurality of pixels, where the plurality of pixels includes a top-gate thin film transistor (Item Ta) including an active layer (Item 102a), a 10gate electrode (Item 104a), a source electrode (Item 106sa), and a drain electrode (Item 106da), 11a first gate insulating layer (Item 113) arranged between the active layer (Item 102a) and the gate electrode (Item 104a), a second gate insulating layer (Item 123) is arranged between the gate electrode (Item 104a) and the source electrode (Item 106sa) and the drain electrode (Item 106da), and each of the first gate insulating layer (Item 113) and the second gate insulating layer (Item 123) extends to a peripheral 12area (Item NDA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the top-gate thin film transistor, taught by Jung, as the thin film transistor in Liu such that the display device comprises a second gate insulating layer, where the second gate insulating layer is arranged between the gate electrode and the source electrode and the drain electrode, and each of the first gate insulating layer and the second gate insulating layer extends to the peripheral area because a top-gate configuration for the TFT is known to control the driving current flowing through an OLED in a pixel (Jung Paragraph 0050).
While Jung teaches the first and second insulating layers, neither of Liu, Park nor Jung explicitly teaches where each of the first gate insulating layer and the second insulating layer includes an inorganic material.
Kim2 teaches a display device comprising a top-gate thin film transistor (Item TFT) comprising a first gate insulating layer (Item 210) and a second gate insulating layer (Item 230), where the first and second gate insulating layers (Items 210 and 230, respectively) include an inorganic material (Paragraphs 0040 and 0044). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second gate insulating layers include inorganic material because inorganic materials are known to insulate a gate electrode from surrounding conductive structures (Kim2 Paragraph 0043) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Regarding claim 7, Liu further teaches where, when a top-gate thin film transistor is used, the gate electrode (Item G) and the first fan-out lines (Items 201) are arranged on the same layer (Paragraph 0068 where the gate and the first fan-out lines are on the gate insulating layer) and comprise substantially the same material (Paragraph 0068 where the gate and the fan-out line are formed in a same layer).
Further, assuming for the sake of argument that the Applicant does not agree with the Examiner that the disclosure in Liu of “the gate and the first fan-out lines are formed in the same layer” does not rise to a teaching of the gate electrode and the first fan-out lines comprising substantially the same material, the Examiner points to Jung where Jung further teaches where the gate electrode (Item 104a) and the first fan out lines (Items 201) are arranged on the same layer (Item 113) and comprise the same material (Paragraph 0071; See also Figs. 2 and 3 which show the gate line and the gate electrode on the same level).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate electrode and the first fan-out lines of Liu comprise substantially the same material because the gate electrode and the first fan-out lines are formed in the same layer (Liu Paragraph 0068 and Jung Paragraph 0071). 
Regarding claim 8, the combination of Liu, Park, Jung and Kim2 teaches all of the elements of the claimed invention as stated above.
Given that Liu does not explicitly teach the first and second fan-out lines, Liu does not teach where the second fan-out lines are arranged on the second gate insulating layer. 
However, Liu teaches where the second fan-out lines are on a layer located above the first fan-out lines and Jung further teaches, when a top gate thin film transistor is used, where second fan-out lines (Items 202) are arranged on a second gate insulating layer (Item 123).
Therefore, when the top-gate thin film transistor structure of Jung is used in the display region of Liu as stated in the rejection of claim 6 above, the second fan-out lines will be arranged on the second gate insulating layer which will minimize a parasitic capacitance between the first fan-out lines and the second fan-out lines (Jung Paragraphs 0073 and 0074).  
Regarding claim 9, the combination of Liu, Park, Jung and Kim2 teaches all of the elements of the claimed invention as stated above.
Liu further teaches an interlayer insulating layer (Item 105), where the source electrode (Item S) and the drain electrode (Item D) are arranged on the interlayer insulating layer (Item 113). 
Liu does not teach where an interlayer insulating layer is disposed on the second fan-out lines. 
Jung further teaches an interlayer insulating layer (Item 105) disposed on the second fan-out lines (Item 202), where the source electrode (Item 106sa) and the drain electrode (Item 106da) are arranged on the interlayer insulating layer (Item 105) in the display area (Item DA). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interlayer insulting film disposed on the second fan-out lines and have the source electrode and the drain electrode arranged on the interlayer insulating layer in the display area because the interlayer insulating layer insulates conductive structures from other conductive structures (Jung Paragraph 0046 where the interlayer insulating layer insulates data lines from gate lines). 
Response to Arguments
Applicant's arguments, regarding claims 1 and 11, filed 12/21/2021 have been fully considered but they are not persuasive. 
Specifically, while the Examiner acknowledges that the Liu reference, the Jung reference and the Park reference individually fail to teach all of the claimed features in current claims 1 and 11, the Examiner disagrees that the combined teachings of Liu and Park (for claim 1) and Liu, Jung and Park (for claim 11) fail to render obvious the claimed features in current claims 1 and 11 as stated by the Applicant. The Examiner disagrees with the Applicant’s argument as the Park reference teaches where the first and second fan out regions are mirror images of each other such that the first fan out line of the first fan out region and the last fan out line of the last region are the same type of fan out line (either of first or second fan out lines). When this teaching in Park is combined with the teaching in Liu (in claim 1) and combined with the teaching in Liu and Jung (in claim 11) where the first and second types of fan out lines are located on different layers, it renders obvious a structure in which the first fan out line of the first fan out region and the last fan out line of the second region, being the same type of line, are on the same layer. The Examiner has provided motivation in the rejection of claims 1 and 11 above as to why one having ordinary skill in the art would seek to have the first and second fan out units mirror each other such that the first fan out line of the first fan out region and the last fan out line of the second fan out region be both of either first fan out lines or second fan out lines. When the teaching in Park is applied to Liu, one having ordinary skill in the art would maintain having the same type of fan out lines on the same layer, such that the first fan out line of the first region and the last fan out line of the second region are on a same layer, as Liu teaches a benefit of having the first and second types of fan out lines on different layers (See Liu Paragraph 0062 where the orientation allows for more densely arranged fan out lines). Besides citing from the Applicant’s specification as to why the Applicant has the claimed orientation of the fan out lines, the Applicant does not seem to point to any specific motivation or teaching from Liu, Jung or Park, cited by the Examiner in the previous and current rejection, which would render the Examiner’s rejection unobvious. The Applicant does further argue that “Applicant respectfully submit that one or ordinary skill in the art would not find motivation to combine the teachings of Jung and Liu, which teach no more than first (data) fan out lines 201 and second (date) fan out lines 202 are located on different layers, with those of Park to teach the claimed invention.” The Examiner disagrees as Liu provides motivation for why one having ordinary skill in the art would have the different fan out lines on different layers such that when the teachings of Liu and Jung are combined with Park, one having ordinary skill in the art would maintain the different types of fan out lines being located on different layers. As such, the Examiner’s only further rebuttal is that the teachings and motivations provided from Liu, Jung and Park in the current office action continue to be relevant and also render the Applicant’s amended claims 1 and 11 obvious. As such, the teachings in Jung and Park continue to be relied upon in combination with Liu in the current office action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC K ASHBAHIAN/Examiner, Art Unit 2891